r. -b
                   Case: 1:20-cr-00513 Document #: 1 Filed: 08/18/20 Page 1 of 10 PageID #:1
                                                                                                       ,p
                                    UNITED STATES DISTRICT COURT                      FI LED
                                    NORTHERN DISTRICT OF ILLINOIS
                                                                                        AU6   18 2020*\'
                                          EASTERN DIVISION
                                                                                   THOMAS G. BRUTON
                                                                                 CLERK, U.S. DISTRICT COURT
         UNITED STATES OF AMERICA                      Under Seal

                               v.                      NO20CR
         NOAH J. GRIMES and
                                                                                         513
                                                       Violations: Title 18, United States
         KATARZI'NIA J. PODGORSKA                      Code, Section 1956; Title 21, United
                                                       States Code, Sections 841(a)(1) and
                                                       846; and Title 26, United States Code,
                                                       section'7201 dJDEt EtgS
                                                                        Xlagictrate Judge Jantz
                                             COUNT ONE

               The SPECIAL NOVEMBER 2019 GRAND JURY charges:

               1.      Beginning in or around 20L7 and continuing,until in or around July

        2018, at Chicago, in the Northern District of Illinois, Eastern Division, and elsewhere,

                                         NOAH J. GRIMES and
                                      KATARZYI{A J. PODGORSKA,

        defendants herein, did conspire with one another, Individual A, and others known

        and unknown to the Grand Jury, to knowingly and intentionally possess with intent

        to distribute and distribute a controlled substance, namely, a quantity of a mixture

        and substance containing a detectable amount of marihuanaa, aschedule         I Controlled
        Substance, in violation of Title 21, United States Code, Section 8a1(aX1);

              All in violation of fit1e 21, United States   Code, Section 846.

              2.       With respect to NOAH J. GRIMES, the offense involved 1,000 kilograms

        or more of a mixture and substance containing a detectable amount of marihuana, a

        Schedule   I Controlled Substance.
             Case: 1:20-cr-00513 Document #: 1 Filed: 08/18/20 Page 2 of 10 PageID #:2
!l'



                                          COUNT TWO

            The SPECIAL NOVEMBER 2019 GRA.ND JURY further charges:

            On or about February 2, 2078, at Chicago, in the Northern District of Illinois,

      Eastern Division, and elsewhere,

                                         NOAH J. GRIMES,

      defendant herein, did knowingly and intentionally distribute a controlled substance,

      namely, a quantity of a mixture and substance containing a detectable amount of

      marihuana, a Schedule   I Controlled Substance;
            In violation of Title 21, United States Code, Section 841(a)(1).
         Case: 1:20-cr-00513 Document #: 1 Filed: 08/18/20 Page 3 of 10 PageID #:3




                                    COUNT THREE

       The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

       Beginning in or around June 2015 and continuing until in or around July 2018,

at Chicago, in the Northern District of lllinois, Eastern Division, and elsewhere,

                               NOAH J. GRIMES and
                            KATARZYNA J. PODGORSKA,

defend"ants herein, did knowingly conspire    with one another, Ind.ividualA, and others

known and unknown to the Grand Jury, to commit offenses in violation of Tit1e 18,

United States Code, Section 1956, namely, to knowingly conduct and attempt to

conduct a financial transaction involving proceeds of a specified unlawful activity,

namely, the felonious buying, selling and otherwise dealing in a controlled substance,

knowing that the property involved in the transaction represented, the proceeds of

some form of unlawful activity, and that the transaction was designed in whole and

in part (1) to conceal and disguise the nature, location, source, ownership, and control

of the proceeds of the specified unlawful activity, in violation of Tit1e 18, United States

Code, Section 1956(a)(1)@)(i), and (2) to avoid a transaction reporting requirement

under State or Federal Law, in violation of Title 18, United States Code, Section

1e56(a)(1)(B)(ii);

      AII in violation of Title 18, United States Code, Section 1956(h).
          Case: 1:20-cr-00513 Document #: 1 Filed: 08/18/20 Page 4 of 10 PageID #:4




                         COUNTS FOUR THROUGH SEVEN

         The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

         On or about the dates set forth below, at Chicago, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                                   NOAH J. GRIMES,

defendant herein, did knowingly conduct and cause to be conducted the fi.nancial

transactions listed below, each financial transaction constituting a separate count,

which fi.nancial transactions involved the proceeds of a specified unlawful activity,

namely, the felonious buying, selling, and otherwise dealing in a controlled substance,

knowing that the transaction was designed in whole and in part to conceal and

disguise the nature, location, source, ownership, and control of the proceeds of the

specifi.ed unlawful activity, and that the property involved in the financial transaction

represented the proceeds of some form of unlawful activity:


  COUNT        DATE OF                 FINANCIAL TRANSACTION
               FINANCIAL
               TRANSACTION
  Four         November 30, 2015       Cash deposit of $5,800 into Wells tr'argo bank
                                       account -7102 in the name of Individual B
 Five          May 10, 2016            Charge of $4,837 on JPMorgan Chase Bank
                                       credit card -4084 in the name of Individual A to
                                       oav rent for an apartment used bv GRIMES
 Six           September L4,2076       Charge of $14,940 on American Express credit
                                       card -1008 in the name of a third party to
                                       purchase private jet service membership in the
                                       name of NOAH J. GRIMES
 Seven         September 20,20L8       Transfer of $30,000 in cash to Individual A for
                                       the down payment to purchase a vehicle used
                                       bv GRIMES

        In violation of Title 18, United States Code, Section 1956(a)(1)(B)(r.
         Case: 1:20-cr-00513 Document #: 1 Filed: 08/18/20 Page 5 of 10 PageID #:5



                         COUNTS EIGHT THRqUGH TEN

        The SPECIAL NOVEMBER 20Lg GRAND JURY further charges:

        On or about the dates set forth below, at Chicago, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                              NOAH J. GRIMES and
                           KATARZYNA J. PODGORSKA,

defendants herein, did knowingly conduct and cause to be conducted the financial

transactions listed below, each financial transaction constituting a separate count,

which financial transactions involved the proceeds of a specifi"ed un1awful activity,

namely, the felonious buying, selling, and otherwise dealing in a controlled substance,

knowing that the transaction was designed in whole and in part to conceal and

disguise the nature, location, source, ownership, and control of the proceeds of the

specified unlawful activity, and that the property involved in the financial transaction

represented the proceeds of some form of unlawful activity:


  COUNT        DATE OF                FINANCIAL TRANSACTION
               FINANCIAL
               TRANSACTION
 Eight         January L2,2017        $3,500 payment to Discover credit card, account
                                      -6738 in the name of NOAH J. GRIMES funded
                                      by PNC Bank checking account -3111 in the
                                      name of KATARZYNA J. PODGORSKA
 Nine          September 29,2017      Rent payment of $6,300 made via cashier's
                                      check identifying KATARZfi{A J.
                                      PODGORSKA as remitter for the property
                                      located at 3353 N. Albany Avenue, Chicago,
                                      Illinois
 Ten           October L4,20L7       Charge of $4,633 on Chase Bank credit card
                                     account ending -745I in the name of
                                     KATARZY-NA J. PODGORSKA to pay for
                                     transnortation services
 Case: 1:20-cr-00513 Document #: 1 Filed: 08/18/20 Page 6 of 10 PageID #:6




In violation of Title 18, United States Code, Section 1956(aX1)(BXi).




                                   6
        Case: 1:20-cr-00513 Document #: 1 Filed: 08/18/20 Page 7 of 10 PageID #:7




                                  COUNT ELEVEN

       The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

       Beginning   in or around 2014 and continuing until in or around        2018, at

Chicago, in the Northern District of Illinois, Eastern Division, and elsewhere,

                                 NOAH J. GRIMES,
defendant herein, did wiIIfuIIy attempt to evade and defeat the payment of income

tax due and owing to the United States of America for calendar years 2014, 2015,

2076, 20L7, and 2018, and committed the following affirmative acts of evasion, in

order to conceal his income from and avoid reporting his income to the Internal

Revenue Service:

      (a)    Beginning in or around August 2014, GRIMES retained the services of

a professional accountant to prepare his individual income tax returns (Form 1040)

for tax years 2012 and 2013. The returns prepared by the accountant reflected that

GRIMES received income     in each of those tax years and that taxes were due and
owing for tax years 2012 and 2013. GRIMES did not frle the returns with the Internal

Revenue Service or report taxable income to the Internal Revenue Service for tax

years 2012 or 2013 or for any of the years alleged in this Count, or pay personal

income taxes for tax years 2Ol2 or 2013 or for any of the years alleged in this Count.

      (b)    Beginning in or around 20L4 and continuing until in or around 20L6,

GRIMES deposited and caused to be deposited into bank accounts held in the name

of his brother income generated from the illegal sale of marihuana and other sources
        Case: 1:20-cr-00513 Document #: 1 Filed: 08/18/20 Page 8 of 10 PageID #:8



of income, and caused money to be disbursed from these accounts in order to pay his

personal expenses.

       (c)   Beginning in or around 2014 and continuing until      in or around   2018,

GRIMES leased. apartment units located at 1555 N. Vine Street and 1600 N. Vine

Street in Los Angeles, California, and at 1350 N. WeIIs Street in Chicago, Illinois, in

the name of his brother by fraudulently using his brother's identifuing information

and providing false information in lease applications; used the apartments for his

personal benefit; and made and caused to be made lease payments using income

generated from the illegal sale of marihuana and other sources of income.

       (d)   Beginning   in or around November 20L4 and continuing until in          or

around January 20L6, GRIMES deposited and caused to be deposited into bank

accounts held in the name of Individual B income generated from the illegal sale of

marihuana and other sources of income, and caused money to be disbursed from these

accounts in order to pay his personal expenses.

      (e)    Beginning in or around March 2016 and continuing until in or around

May 20L7, GRIMES caused Individual A to lease commercial warehouse space in

Individual A's name located at 32LG W. Augusta Boulevard in Chicago, Illinois; used

the warehouse space for his own benefit; and reimbursed Individual A for lease

payments using income generated from the illegal saLe of marihuana and other

sources of income.

      (0     Beginning   in or around June 2015 and continuing until in or around
September 2018, GRIMES caused Individual          A to lease a 2015 white Maserati
          Case: 1:20-cr-00513 Document #: 1 Filed: 08/18/20 Page 9 of 10 PageID #:9



automobile    in Individual   A   s name; used the Maserati for his own benefrt; and

reimbursed Individual A for lease payments using income generated from the iIlegal

sale of marihuana and other sources of income.

       (S)     Beginning in or around May 20\6 and continuing until in or around July

20L7, GRIMES       (i) caused Individual A to open a    Chase credit card account in

Individual A's name; (O used the credit card to pay for his personal expenses; and

(iii) reimbursed Individual A for use of the credit card account using income generated

from the illegal sale of marihuana and other sources of income.

      (h)      Beginning in or around July 2017 and continuing until in or around

August 2018, GRIMES caused Individual C to lease an apartment unit in Individual

C's name located    at   1350 N. Wells Street   in Chicago, Illinois, by providing   and

causing to be provided false information in Individual C's lease application; used the

apartment unit for his own benefit; and reimbursed Individual C for lease payments

using income generated from the illegal sale of marihuana and other sources of

income.

      (i)     Beginning   in or around    November 2018 and continuing     until in   or

around May 2019, GRIMES caused Individual A to finance the purchase of a 20tb

black Maserati automobile by obtaining a loan for the vehicle in Individual A's name;

used the Maserati for his own benefi.t; and reimbursed Individual A for the down

payment and vehicle loan payments using income generated from the illegal sale of

marihuana and other sources of income.

      In violation of Title 26, United States Code, Section 720L.
       Case: 1:20-cr-00513 Document #: 1 Filed: 08/18/20 Page 10 of 10 PageID #:10



                            FORFEITURE ALLEGATION

       The SPECIAL NOVEMBER 2019 GRAND JURY further alleges:

       1.      Upon conviction of an offense in violation of Title 18, United States Code,

 Section 1956, as set forth in this indictment, defendants shall forfeit to the United

 States of America any property involved in such offense, and any property traceable

 to such property, as provided in Title 18, United States Code, Section 982(a)(1).

      2.       As to defendant NOAH J. GRIMES, the property to be forfeited includes,

 but is not limited to, a personal money judgunent in the amount of approximately

 $1,552,612.

      3.       If any of the property described above, as a result of any act or omission

by a defendant: cannot be located upon the exercise of due diligence; has been
transferred or sold to, or deposited with, a third party; has been placed beyond the

jurisdiction of the Court; has been substantially diminished in value; or has been

commingled with other property which cannot be divided without diffi.culty, the

United States of America shall be entitled to forfeiture of substitute property,       as

provided by Title 21, United States Code Section 853(p) and Title 18, United States

Code, Section 982(b)(2).

                                                A TRUE BILL:



                                                FOREPERSON




UNITED STATES ATTORNEY

                                           10
